Cilfillan, C. J.
The jury in this case have settled the questions that the plaintiff was the owner of the logs, and that the defendant converted them at Anoka. The defendant claims that because they were enhanced in value by the labor of the original wrongdoer in cutting them, and bjr the expense of transporting them to Anoka, the plaintiff is not entitled to recover the enhanced value; that is, that he is not entitled to recover the full value at the time and place of the conversion. That plaintiff did not lose his property in the logs by the wrongful removal of them is admitted. He was as much the owner of them at Anoka, where they were converted, as on his land, where they were wrongfully taken from him. This being so, Ms right to recover the logs themselves, or their value at the time and place of conversion, would seem to follow of course.
*493The only case in which a different rule was adopted, is Single v. Schneider, 30 Wis. 570, — a case nearly analogous to this, — in which the court, while it admitted the right of the owner to. recover the logs by replevin, held that he could recover only the value of the stumpage, and not the enhanced value. This case we consider at variance, not only with every adjudication on the point, but with principle; for the wrongdoer can be permitted to retain a part of the value, only on the ground that he has a property in the chattel, to the extent of that part of the value that he is allowed to retain. We cannot better state the rule acknowledged by all the cases, except that in Wisconsin, than by quoting from the opinion of the court in Silsbury v. McCoon, 3 N. Y. 379 : “ And if the wrongdoer sell the chattel to an honest purchaser, having no notice of the fraud by which it was acquired, the purchaser obtains no title from the trespasser, because the trespasser had none to give. The owner of the original material may still retake it in its improved state, or he may recover its improved value. The right to the improved value in damages is a consequence of the continued ownership. It would be absurd to say that the original owner may retake the thing by an action of replevin, in its improved state, and yet that he may not, if put to his action of trespass or trover, recover its improved value in damages.” The judgment appealed from is affirmed.